Citation Nr: 1428139	
Decision Date: 06/20/14    Archive Date: 06/26/14

DOCKET NO.  08-19 811A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for atopic dermatitis.

2.  Entitlement to an increased (compensable) rating for keloid of the right breast.

3.  Entitlement to an initial rating in excess of 10 percent for hidradenitis suppurative.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from June 1998 to August 2002, and from February 2003 to May 2004.

This matter came before the Board of Veterans' Appeals (Board) on appeal from February 2006 and November 2007 rating decisions of the RO in Montgomery, Alabama.  This case was previously before the Board in July 2012.  As to the issues on appeal, the Board denied higher disability ratings for the service-connected atopic dermatitis, hidradenitis suppurative, and keloid of the right breast.

The Veteran appealed the July 2012 Board decision to the U.S. Court of Appeals for Veterans Claims (Court).  In an October 2013 Order, the Court granted a Joint Motion for Partial Remand (JMR) and remanded the issues of an increased rating in excess of 10 percent for atopic dermatitis, an initial rating in excess of 10 percent for hidradenitis suppurative, and an increased (compensable) rating for keloid of the right breast for action consistent with the terms of the JMR.  Specifically, in the JMR the parties agreed that the Board failed to address relevant evidence, including the Veteran's use of corticosteroids and evidence that the Veteran's right breast keloid was painful.  Such evidence is addressed in the decision below.  See Forcier v. Nicholson, 19 Vet. App. 414 (2006) (holding that the duty to ensure compliance with a Court Order extends to the terms of the agreement struck by the parties that form the basis of the JMR). 

Since the issuance of the October 2011 supplemental statement of the case (SSOC), additional evidence has been received by the Board, for which a waiver of initial RO consideration was provided in April 2014.  38 C.F.R. § 20.1304 (2013).  The Board has reviewed the physical claims files and both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.  The issue of an initial rating in excess of 10 percent for hidradenitis suppurative is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to March 8, 2013, the service-connected atopic dermatitis affected no more than at least 5 percent but less than 20 percent of the entire body, no more than at least 5 percent but less than 20 percent of the exposed areas, and did not require systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during a 12 month period.

2.  On and after March 8, 2013, the service-connected atopic dermatitis has affected no more than 20 to 40 percent of the entire body, no more than at least 5 percent but less than 20 percent of the exposed areas, and has not require constant or near constant systemic therapy such as corticosteroids or other immunosuppressive drugs during a 12 month period.

3.  For the entire rating period on appeal, the service-connected keloid of the right breast has manifested by no more than two 1.5 centimeter (cm.) by 5.0 cm painful, linear to round scars on the right breast which were not deep or unstable, did not cause any functional loss, and did not cover an area of at least 144 square (sq.) inches (929 sq. cm.).


CONCLUSIONS OF LAW

1.  Prior to March 8, 2013, the criteria for an increased disability rating in excess of 10 percent for atopic dermatitis have not been met or more nearly approximated.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 3.326(a), 4.3, 4.7, 4.14, 4.118, Diagnostic Codes 7800-7806 (from August 30, 2002 through October 22, 2008); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes 7800-7806 (2013).

2.  Resolving reasonable doubt in the Veteran's favor, on and after March 8, 2013, the criteria for a 30 percent disability rating for atopic dermatitis have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 3.326(a), 4.3, 4.7, 4.14, 4.118, Diagnostic Codes 7800-7806 (from August 30, 2002 through October 22, 2008); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes 7800-7806 (2013).

3.  Resolving reasonable doubt in the Veteran's favor, for the entire rating period on appeal, the criteria for a 10 percent disability rating for keloid of the right breast have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.3, 4.7, 4.14, 4.118, Diagnostic Codes 7800-7806 (from August 30, 2002 through October 22, 2008); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes 7800-7806 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The Court issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

The Board's July 2012 decision found that any duty imposed on VA, including the duties to assist and to provide notification, had been met.  This finding was not overturned on appeal.  The Court did order that the Veteran was free to submit additional evidence and argument on the remanded matters, and that the Board must consider any such evidence or argument provided.  VA has since received additional evidence, including VA medical records and new VA skin and scar examination reports, and the Veteran has waived initial review of these documents by the AOJ.  

As to the new March 2013 VA skin and scar examinations, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The March 2013 examination reports reflect that the VA examiner reviewed the record, conducted an in-person examination with appropriate testing, and answered all relevant questions as to the issues being decided in the instant matter.

An October 2005 VA treatment record reflects that the Veteran received treatment and was prescribed medication from a private dermatologist.  The record reflects that the Veteran reported not having taken the prescribed medication as she was concerned about the dosage.  There are no records from this private dermatologist in the file.  In June 2005, the Veteran was sent a VCAA letter with an attached VA Form 21-4142, Authorization and Consent to Release Information, to be filled out so that VA could obtain any outstanding private medical records related to the issues on appeal.  To date the Veteran has not submitted a release to obtain medical records from the private dermatologist.  Further, no mention of the private dermatology records is made in the JMR, which, as noted above, did not find that the Board was incorrect in its July 2012 finding that its duties to notify and to assist had been met.  As the October 2005 VA treatment record indicates that the Veteran did not take the medication prescribed by the private dermatologist, as no release was provided to obtain the private dermatologist's records, and as no mention of these records was made in the parties' JMR, the Board finds that its duty to assist was fulfilled as to the existence of any private dermatology records.
  
There remains no question as to the substantial completeness of the issues on appeal.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.  


Disability Rating Law and Regulation

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2013). 

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2013).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14.  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).  The Court has directed that separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20 (2013).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinsk, 1 Vet. App. 49 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet. App. 345, 348 (1998).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

The Board notes that, during the pendency of the appeal, the applicable rating criteria for skin disorders were amended, effective October 2008.  The October 2008 revisions are only applicable to applications for benefits received by VA on or after October 23, 2008.  See 73 Fed. Reg. 54708 (September 23, 2008).  In the July 2012 Board decision, the Board evaluated the issues on appeal under the criteria in the VA Schedule for Rating Disabilities in effect at the time of the filing of the June 2005 claim, and that in effect as of October 23, 2008, in order to ascertain which version would accord the highest rating.  The rule that the Veteran is entitled to the most favorable of the versions of a regulation that was revised during an appeal allows application of the prior versions of the applicable diagnostic codes at 38 C.F.R. § 4.118 to the period on or after the effective dates of the new regulations.  Further, the parties agreed in the JMR that the Board should consider both rating criteria for the issues on appeal.

Under Diagnostic Code 7806, the rating code for dermatitis and eczema, a 10 percent rating is assigned when at least 5 percent, but less than 20 percent, of the entire body is covered, or at least 5 percent, but less than 20 percent, of exposed areas are affected, or for intermittent systemic therapy, such as corticosteroids or other immunosuppressive drugs, required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is assigned when 20 to 40 percent of the entire body is covered, or 20 to 40 percent of exposed areas are affected, or for required systemic therapy, such as corticosteroids or other immunosuppressive drugs, for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent disability rating is assigned when more than 40 percent of the entire body is covered, or more than 40 percent of exposed areas are affected, or for required constant or near-constant systemic therapy, such as corticosteroids or other immunosuppressive drugs, during the past 12-month period.  38 C.F.R. § 4.118 (2013).  The disability may also be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800) or scars (Diagnostic Codes 7801 through 7805), depending upon the predominant disability.  This is unchanged from the rating criteria in effect prior to October 23, 2008.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2008).

For disfigurement of the head, face, or neck a 10 percent rating is assigned when a veteran experiences one characteristic of disfigurement.  A 30 percent rating is assigned with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or two or three characteristics of disfigurement.  A 50 percent rating is assigned with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features or paired sets of features, or with four or five characteristics of disfigurement.  An 80 percent rating is assigned with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features or paired sets of features, or with six or more characteristics of disfigurement.  Note (1) indicates that the 8 characteristics of disfigurement for the purposes of evaluation under § 4.118 are: scar of 5 in. or more (13 or more cm.) in length, scar at least 1/4 in. (0.6 cm.) wide at its widest part, surface contour of scar elevated or depressed on palpation, scar adherent to underlying tissue, skin hypo- or hyper-pigmented in an area exceeding 6 sq. in. (39 sq. cm.), skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding 6 sq. in. (39 sq. cm.), underlying soft tissue missing in an area exceeding 6 sq. in. (39 sq. cm.), and skin indurated and inflexible in an area exceeding 6 sq. in. (39 sq. cm.).  Note (5) indicates that the characteristic(s) of disfigurement may be caused by one scar or by multiple scars; the characteristic(s) required to assign a particular evaluation need not be caused by a single scar in order to assign that evaluation.  38 C.F.R. § 4.118, Diagnostic 
Code 7800 (2013).  This is unchanged from the regulations in effect prior to October 23, 2008, with the exception of the addition of Notes (4) and (5).  38 C.F.R. § 4.118, Diagnostic Code 7800 (2008).

Burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear in an area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.) will be assigned a 10 percent rating.  A scar in an area or areas of at least 12 square inches (77 sq. cm.) but less than 72 square inches (465 sq. cm.) will be assigned a 20 percent rating.  A scar in an area or areas of at least 72 square inches (465 sq. cm.) but less than 144 square inches (929 sq. cm.) will be assigned a 30 percent rating.  A scar in an area or areas of at least 144 square inches (929 sq. cm.) or greater will be assigned a 40 percent rating.  Note (1) indicates that a deep scar is one associated with underlying soft tissue damage.  
38 C.F.R. § 4.118, Diagnostic Code 7801 (2013).

Under the regulations in effect prior to October 23, 2008, scars, other than of the head, face, or neck, that are deep or that cause limited motion and exceed an area or areas of 6 square inches (39 sq. cm.) will be assigned a 10 percent rating.  A scar that exceeds an area or areas of at least 12 square inches (77 sq. cm.) will be assigned a 20 percent rating.  A scar that exceeds an area or areas of at least 72 square inches (465 sq. cm.) will be assigned a 30 percent rating, and a scar that exceeds an area or areas of at least 144 square inches (929 sq. cm.) will be assigned a 40 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2008).

Burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are superficial and nonlinear in an area or areas of 144 square inches (929 sq. cm.) or greater will be assigned a 10 percent rating.  Note (1) indicates that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2013).

Under the regulations in effect prior to October 23, 2008, Diagnostic Code 7802 provides a 10 percent rating for scars, other than of the head, face, or neck, that are superficial and did not cause limited motion, provided the scar involved an area or areas of 144 square inches (929 sq. cm.) or greater.  38 C.F.R. § 4.118 (2008).

One or two scars that are unstable or painful will be assigned a 10 percent rating.  Three or four scars that are unstable or painful will be assigned a 20 percent rating.  Five or more scars that are unstable or painful will be assigned a 30 percent rating.  Note (1) indicates that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, add 10 percent to the rating that is based on the total number of unstable or painful scars.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2013).

Under the regulations in effect prior to October 23, 2008, Diagnostic Code 7803 provides a 10 percent rating for superficial, unstable scars.  38 C.F.R. § 4.118 (2008).  Separately, the prior version of DC 7804 provided a 10 percent rating for superficial, painful scars.  Id.

Any disabling effects of other scars (including linear scars), and other effects of scars rated under Diagnostic Codes 7800, 7801, 7802, and 7804 not considered in a rating provided under Diagnostic Codes 7800 through 7804 are to be rated under an appropriate diagnostic code.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2013).  This is functionally the same as Diagnostic Code 7805 under the regulations in effect prior to October 23, 2008, which stated that scars could be rated on limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2008).

Increased Rating for Atopic Dermatitis prior to March 8, 2013

The Veteran's atopic dermatitis is currently rated as 10 percent disabling under Diagnostic Code 7806.  After a review of all the evidence, lay and medical, the Board finds that, for the period prior to March 8, 2013, the Veteran's atopic dermatitis affected no more than at least 5 percent but less than 20 percent of the Veteran's entire body, no more than at least 5 percent but less than 20 percent of the exposed areas, and did not require systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during the past 12-month period.

A veteran is competent to testify as to his or her skin symptomatology.  See McCartt v. West, 12 Vet. App. 164, 167-68 (1999) (a veteran is competent observe skin conditions such as boils, blotches, and rashes).  In the June 2005 claim, the Veteran advanced that the skin disability had spread, and contended that the condition was interfering with her sex life, ability to have and raise children, and was causing her to be depressed.  At the November 2005 VA skin examination, the Veteran conveyed that the skin was itchy and would burn.  The Board notes that throughout the course of this appeal the Veteran has advanced that her "eczema" and/or other skin disabilities have spread to various parts of her body; however, she has not advanced what percentage of her body and/or exposed areas have been affected by atopic dermatitis and/or other skin disabilities.  As such, while the Board has considered and found credible the Veteran's lay statements, the Board finds such statements are less probative than the specific findings in the medical evidence of record.  

The Veteran received a VA skin examination in November 2005.  The examination report conveys that the Veteran was treating the atopic dermatitis with Triamcinolone ointment and Eucerin cream, with the occasional use of Synalar solution; all of which were topical treatments.  While the examiner did not differentiate between the diagnosed atopic dermatitis and hidradenitis suppurative, upon examination the Veteran was found to have 4 percent of the exposed body and 3 percent of the total body affected.

In February 2006, VA obtained an opinion as to whether the Veteran's atopic dermatitis treatments could be considered as systemic therapy.  The VA physician opined that the Veteran's use of topical creams to treat the disability did not constitute systemic therapy because such treatment created a localized topical effect.

A second VA skin examination was conducted in January 2009.  The report reflects that over the previous 12 months the Veteran had treated her atopic dermatitis with near constant use of Sulfa shampoo, a topical treatment which was neither a corticosteroid nor an immunosuppressive.  Upon examination the Veteran was found to have greater than 5 percent but less than 20 percent of the exposed areas affected, and greater than 5 percent but less than 20 percent of the total body affected.  Again the VA examiner failed to differentiate between the atopic dermatitis and hidradenitis suppurative.

Another VA skin examination was performed in September 2011.  As reflected in the report, over the previous 12 months the Veteran had treated the atopic dermatitis with Doxycycline, an oral, non-corticosteroid/immunosuppressive medication which she took constantly or near-constantly, coal tar shampoo, a topical corticosteroid which she used constantly or near-constantly, and Triamcinolone cream, a topical medication.  The extent of use of the Triamcinolone cream was not recorded.  The Veteran had also experienced three breakouts of urticaria to the back and the back of the neck over the previous 12 months.  Upon examination the Veteran was found to have less than 5 percent of the total body affected.  As with the previous examinations, the VA examiner did not differentiate between the atopic dermatitis and hidradenitis suppurative symptomatology.  Further, no opinion was given as to the percentage of the Veteran's exposed areas affected by the skin disabilities.

The Board has reviewed all the medications taken by Veteran to treat the atopic dermatitis as listed in the VA examinations and in the VA treatment records.  The record reflects that none of the treatments has involved the use of systemic corticosteroids or other immunosuppressive drugs as contemplated by Diagnostic Code 7806.  38 C.F.R. § 4.118.  While the Veteran did take Doxycycline, which is a systemic treatment, the Veteran has not advanced, and the record does not reflect, that Doxycycline is a drug comparable to corticosteroids or other immunosuppressive drugs as contemplated by Diagnostic Code 7806.  Id.  Further, the Veteran has treated atopic dermatitis with topical corticosteroids, such as coal tar shampoo; however, such treatment is not "systemic" as contemplated by Diagnostic Code 7806.  Id.  Interpreting Diagnostic Code 7806 to include topical corticosteroids and/or all systemic therapies would abrogate the qualifying language.  See Roper v. Nicholson, 20 Vet. App. 173, 178 (2006) (holding that "the VA statutory and regulatory scheme 'should be construed so that effect is given to all its provisions, so that no part will be inoperative or superfluous, void or insignificant, and so that one section will not destroy another unless the provision is the result of obvious mistake or error'").  Therefore, the Board does not find that any of the Veteran's atopic dermatitis treatments for the rating period on appeal warrant a disability rating in excess of 10 percent due to systemic corticosteroid or other immunosuppressive drug therapy.

The Board has also considered whether an alternative evaluation under Diagnostic Codes 7800 through 7805 would result in a more favorable outcome for the Veteran.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2008 and 2013).  The evidence does not show the presence of any scars related to the service-connected atopic dermatitis of the head, face, or neck, or any scars that are deep, unstable, painful, or disabling; therefore Diagnostic Codes 7800, 7801, 7803, 7804, and 7805 are not applicable.  38 C.F.R. § 4.118 (2008 and 2013).  Additionally, Diagnostic Code 7802 provides for a single 10 percent disability rating and evaluation under this code would not be more favorable to the Veteran, id.; therefore, no more favorable rating can be obtained than that assigned under Diagnostic Code 7806.

For the period prior to March 8, 2013, the atopic dermatitis has affected no more than at least 5 percent but less than 20 percent of the entire body, no more than at least 5 percent but less than 20 percent of the exposed areas, and has not required systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during a 12 month period.  While the Board acknowledges that the VA examiners did not differentiate between the atopic dermatitis and hidradenitis suppurative when measuring the areas affected, even assuming that all the affected areas related solely to the atopic dermatitis, this would not change the fact that less than 20 percent of the Veteran's total body and/or exposed areas were affected.  For these reasons, the Board finds that, prior to March 8, 2013, the criteria for an increased disability rating in excess of 10 percent for atopic dermatitis have not been met or more nearly approximated.  As the preponderance of the evidence is against the claim for a higher rating, the claim for a higher rating prior to March 8, 2013 must be denied.  38 C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic Codes 7800-7806 (from August 30, 2002 through October 22, 2008), Diagnostic Codes 7800-7806 (2013).

Increased Rating for Atopic Dermatitis on and after March 8, 2013

After a review of all the evidence, lay and medical, the Board finds that, for the period on and after March 8, 2013, the Veteran's atopic dermatitis has affected no more than 20 to 40 percent of the entire body, no more than at least 5 percent but less than 20 percent of the exposed areas, and has not required constant or near constant systemic therapy such as corticosteroids or other immunosuppressive drugs during a 12 month period.

On March 8, 2013, the Veteran received another VA skin examination.  The Veteran conveyed to the VA examiner that the atopic dermatitis was present on her chest, arms, knees, and hands.  She also noted irritation in her scalp.  The report notes that over the previous 12 months the Veteran had treated her atopic dermatitis constantly or near-constantly with Triamcinolone and coal tar shampoo, both of which are topical corticosteroids.  Upon examination the atopic dermatitis was found to cover 20 to 40 percent of the Veteran's entire body, and less than 5 percent of the exposed areas.  Dermatitis was noted across the chest and scalp.  The finding that atopic dermatitis covers 20 to 40 percent of the Veteran's entire body meets the criteria for a 30 percent disability rating.  38 C.F.R. § 4.118, Diagnostic Code 7806.

As with the medications previously discussed, neither Triamcinolone nor coal tar shampoo are "systemic" therapies as contemplated by Diagnostic Code 7806.  38 C.F.R. § 4.118.  As such, the Board does not find that the Veteran's atopic dermatitis treatments for the period on and after March 8, 2013 do not warrant a disability rating in excess of 30 percent under Diagnostic Code 7806 for constant or near constant systemic therapy such as corticosteroids or other immunosuppressive drugs during a 12 month period.  38 C.F.R. § 4.118. 

For the period on and after March 8, 2013, the atopic dermatitis has affected no more than 20 to 40 percent of the entire body, no more than at least 5 percent but less than 20 percent of the exposed areas, and has not require constant or near constant systemic therapy such as corticosteroids or other immunosuppressive drugs during a 12 month period.  For these reasons, resolving all reasonable doubt in favor of the Veteran, the Board finds that for the period on and after March 8, 2013, the criteria for an increased disability rating of 30 percent, but no higher, for atopic dermatitis have been met or more nearly approximated.  38 C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic Codes 7800-7806 (from August 30, 2002 through October 22, 2008), Diagnostic Codes 7800-7806 (2013); Fenderson, 12 Vet. App. 119. 

The Board has also considered whether an alternative evaluation under Diagnostic Codes 7800 through 7805 would result in a more favorable outcome for the Veteran.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2008 and 2013).  For the reasons previously discussed, no more favorable rating can be obtained than that assigned under Diagnostic Code 7806.

Compensable Rating for Keloid of the Right Breast

The Veteran's right-breast keloid is currently rated as noncompensable under Diagnostic Codes 7899-7805, which the Veteran generally contends does not represent the severity of this disability.  Specifically, the Veteran has complained of pain, tenderness, itching, and a burning sensation in the keloid.  After a review of all the evidence, lay and medical, the Board finds that, for the entire rating period on appeal, the Veteran's service-connected keloid of the right breast has manifested by no more than two 1.5 cm. by 5.0 cm painful, linear to round scars on the right breast which were not deep or unstable, did not cause any functional loss, and did not cover an area of at least 144 square (sq.) inches (929 sq. cm.). 

A VA treatment record dated January 2005 indicates that the right breast keloid had previously been treated with a Kenalog 10 injection, and that while the keloid had partially flattened out, there was still an occasional burning sensation.  At a subsequent dermatology appointment in April 2005, the Veteran conveyed that after receiving the injection the keloid had further flattened.  It appears the Veteran may have received another injection at that time.  The VA treatment record from an April 2006 dermatology clinic note indicated that the Veteran's last injection had been one year prior, that the Veteran had two, four to five millimeter hyperpigmented, flat scars/keloids on her chest, and that the scars/keloids were not treated as they were too small and flat, and treating them could have resulted in atrophy and hypopigmentation worse than the scars as they were at that time.

The Veteran received a VA scar examination in September 2007.  At the examination the Veteran conveyed that the right-breast keloid was painful, although less so than previously, and she noted that a couple of weeks each month the keloid would get tender during an eczema flare-up.  She told the examiner that the scar was treated with steroid injections which reduced the swelling but "disfigured" the scar.  Upon examination the scar was found to have a maximum width of 1.5 cm and a maximum length of 4.5 cm.  There was no tenderness on palpitation, adherence to underlying tissue, limitation of motion, loss of function, underlying soft tissue damage, or skin ulceration or breakdown over the scar.

A second VA scar examination was performed in January 2009.  Upon examination the VA examiner noted two small, hyperpigmented scars, both of which were 0.5 cm round.  There was no tenderness on palpation, adherence to underlying tissue, limitation of motion, loss of function, underlying soft tissue damage, or skin ulceration or breakdown over the scar.  In September 2011, the Veteran received another VA scar examination.  The report conveys that the examiner found that all identified scars, which would include the right-breast keloid, were painful but not unstable.  The VA examiner identified one linear scar on the right breast which was 2 cm in length and not found to be deep.

Finally, the Veteran received a VA scar examination in March 2013.  At the examination the Veteran conveyed that the right-breast keloid was smaller in size and had not been treated with an injection since 2005.  The keloid scar was not noted to be painful or unstable.  Upon examination the VA examiner noted one linear scar which was 5 cm in length.  The scar did not limit the Veteran's functioning and no functional impact was identified.     

For the entire rating period on appeal, the keloid of the right breast has manifested by no more than two 1.5 cm. by 5.0 cm painful, linear to round scars on the right breast which were not deep or unstable, did not cause any functional loss, and did not cover an area of at least 144 square (sq.) inches (929 sq. cm.).  As such, the Board finds that, resolving all reasonable doubt in favor of the Veteran, the criteria for an increased disability rating of 10 percent for two painful scars of the keloid of the right breast under Diagnostic Code 7804 (2013) have been met or more nearly approximated.  38 C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic Code 7804 (2013).  Under the regulations in effect prior to October 23, 2008, a 10 percent disability rating was the maximum schedular rating under Diagnostic Code 7804.  As such, there is no benefit to the Veteran in rating the disability under the prior regulation.  38 C.F.R. § 4.118 (2008).

The Board has considered whether an alternative evaluation under Diagnostic Codes 7800 through 7805 would result in a more favorable outcome for the Veteran.  38 C.F.R. § 4.118 (2008 and 2013).  A higher rating under Diagnostic Code 7800 is not warranted as the right-breast keloid scars are not of the head, face, or neck.  Id.  A higher rating under Diagnostic Code 7801 is not warranted as the right-breast keloid scars are neither deep nor cause limited motion.  Id.  As Diagnostic Code 7802 provides for a single 10 percent disability rating, a rating under this code would not be more favorable to the Veteran.  Id.  Further, Diagnostic Code 7803 (2008) also provides for a maximum schedular rating of 10 percent.  38 C.F.R. § 4.118 (2008).  As the evidence of record does not reveal that the right-breast keloid scars limit the Veteran's functioning and/or have any additional disabling effects, an increased disability rating under Diagnostic Code 7805 is not warranted.  38 C.F.R. § 4.118 (2008 and 2013).

The Board has also considered whether the Veteran is entitled to a separate compensable rating under Diagnostic Code 7806 (2008 and 2013).  Under Diagnostic Code 7806, a 10 percent disability rating is warranted for intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during a 12-month period.  The record reflects that during the period on appeal the Veteran received at least one, and possibly two, Kenalog 10 injections, a systemic corticosteroid treatment, in 2005 to treat her right-breast keloid.  She has not received a Kenalog 10 injection since 2005.  The Board finds that, at most, two corticosteroid injections followed by nine years without such treatment does not constitute "intermittent" systemic therapy warranting a separate 10 percent disability rating.  Further, even if such injections were to constitute intermittent systemic therapy, as the Veteran received the injections, in part, to treat pain symptoms related to the right-breast keloid, granting a separate compensable rating under Diagnostic Code 7806 would constitute improper pyramiding as the instant decision grants the Veteran a 10 percent disability rating under Diagnostic Code 7804 (2013) for painful scars.  38 C.F.R. § 4.14.

Extraschedular Consideration

The Board has also evaluated whether atopic dermatitis and keloid of the right breast should be referred for consideration of an extra-schedular rating under 
38 C.F.R. § 3.321(b).  Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).
 
The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extra-schedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extra-schedular rating.  Thun v. Peake, 22 Vet App 111 (2008). 

As to atopic dermatitis, with respect to the first prong of Thun, the evidence in the instant appeal does not establish such an exceptional disability picture as to render the schedular rating criteria inadequate.  The atopic dermatitis has manifested as itchy, burning skin covering no more than 40 percent of the Veteran's body, with occasional urticarial breakouts to the back and neck.  The schedular rating criteria, including Diagnostic Code 7806 and the alternative evaluations under Diagnostic Codes 7800 through 7805, specifically provide for disability ratings based on skin conditions and residual scarring affecting the body.  Diagnostic Code 7806 also takes into account side effects of systemic therapy.  In sum, these ratings consider disfigurement, scars, longevity, types of treatment, and the percentages of the entire body and exposed areas affected by a particular skin disorder.

The Veteran has also advanced that her atopic dermatitis interferes with her sex life, has impacted her ability to have and raise children as she may not be able to breast feed, and has caused her to be depressed.  During the pendency of this appeal the Veteran was granted service connection for a major depressive disorder with anxiety as secondary to her service-connected atopic dermatitis.  While this issue is not on appeal before the Board, the Board notes that mental disorders are rated based upon occupational and social impairment.  As such, the Veteran's concerns regarding sex life and how the atopic dermatitis will impact the raising of her children are concerns relate to anxiety, which has been rated under the schedular criteria set forth in the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130.  Allowing for an extra-schedular rating of the service-connected atopic dermatitis due to depression and anxiety concerns would constitute improper pyramiding, as the symptoms of depression and anxiety would then be rated twice under different disabilities.  38 C.F.R. §§ 4.14, 4.130 (2013).   

With respect to the first prong of Thun, as to the issue of right-breast keloid scarring, the evidence again does not establish such an exceptional disability picture as to render the schedular criteria inadequate.  Diagnostic Codes 7800 through 7804 rate scar disabilities on the basis of appearance, location, size, soft tissue damage, pain, depth, and loss of covering of the skin (both subjective and objective findings).  The scar was shown to be no more than two 1.5 cm. by 5.0 cm painful, linear to round scars on the right breast which were not deep or unstable, did not cause any functional loss, and did not cover an area of at least 144 square (sq.) inches (929 sq. cm.).  These findings most closely align with the criteria for a 10 percent rating under Diagnostic Code 7804 (2013).  While the Board was unable to grant a separate compensable rating for the Veteran's steroid injection treatment, Diagnostic Code 7806 takes into account side effects of systemic therapy.  Further, Diagnostic Code 7805 specifically provides for the rating of all other disabling effects not provided for in Codes 7800 through 7804.  No such disabling effects are present in the instant appeal.  As the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate under Diagnostic Codes 7800 through 7804.  38 C.F.R. § 4.118, Diagnostic Codes 7801-7806.

Further, the Veteran complained of tenderness, itching, and burning sensations in the keloid.  These symptoms are related to the service-connected atopic dermatitis, which is separately rated.  Allowing for an extra-schedular rating of the service-connected keloid of the right breast due to such symptomatology would constitute improper pyramiding.  38 C.F.R. §§ 4.14, 4.118, Diagnostic Code 7806 (2013).  In the absence of exceptional factors associated with atopic dermatitis or keloid of the right breast, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The report from a March 2013 VA examination noted that the Veteran was a full-time postal clerk.  As there is no indication from the record that the Veteran has ceased working at her place of employment, the Board need not consider the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

Entitlement to an extraschedular rating under 38 C.F.R. § 3.321(b)(1) and a TDIU rating under 38 C.F.R. § 4.16(b), although having some similar criteria such as questions of the degree of interference of impairment, are based on different and non-overlapping criteria.  See Kellar v. Brown, 6 Vet. App. 157, 162 (1994).  An extraschedular rating under 38 C.F.R. § 3.321(b)(1) is based on the fact that the schedular rating criteria for a particular disability are inadequate to compensate for the average impairment of earning capacity due to that disability.  In contrast, 
38 C.F.R. § 4.16 requires a determination that a particular veteran be rendered unable to secure or follow a substantially gainful employment, and such determination as to unemployability is based on all the service-connected disabilities rather than a single disability.  See VAOPGCPREC 6-96; see also Johnson v. Shinseki, 26 Vet. App. 237, 244-45 (2013) (holding that entitlement to an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) does not require VA to consider multiple service-connected disabilities on a collective or combined basis when determining whether such an evaluation is appropriate; instead, consideration 
under 38 C.F.R. § 3.321(b)(1) is a disability-by-disability determination that requires VA to determine whether extraschedular referral or assignment of an extraschedular evaluation is appropriate based on consideration of each service-connected disability individually).   


ORDER

An increased disability rating for atopic dermatitis, in excess of 10 percent for the period prior to March 8, 2013 is denied; of 30 percent, but no higher, for the period from March 8, 2013 is granted.

For the entire period on appeal, an increased (compensable) disability rating of 10 percent, but no higher, for keloid of the right breast is granted.



REMAND

Higher Initial Rating for Hidradenitis Suppurative

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 88, 93 (1996).  VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on his claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2013).  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr, 21 Vet. App. at 312.

Skin disabilities rated under Diagnostic Code 7806 may instead be rated under the diagnostic criteria for scars.  38 C.F.R. § 4.118, Diagnostic Codes 7800-7806 (2008 and 2013).  Upon examination at the March 2013 VA skin examination, the VA examiner noted that the Veteran had groin scarring from previous lesions due to the service-connected hidradenitis suppurative.  As such, these scars should have been discussed in the coinciding March 2013 VA scar examination.  Where there was a notation in the scar examination report that the Veteran had painful hidradenitis groin scars, there was no other mention of these scars anywhere else in the examination report, including the diagnosis section.  The Board has no way of knowing how many groin scars were present, their size, and whether they were deep, unstable, or had any other effects on the Veteran.  For these reasons, the issue of entitlement to an initial rating in excess of 10 percent for hidradenitis suppurative must be remanded for a new scar examination.

Accordingly, the issue of entitlement to an initial rating in excess of 10 percent for hidradenitis suppurative is REMANDED for the following action:

1.  Schedule the Veteran for the appropriate VA examination(s), including a VA scar examination, in order to assist in determining the current level of severity of the hidradenitis suppurative, and in particular, any identified scarring in the groin area.  The relevant documents in the record should be made available to the examiner(s), who should indicate on the examination report that he/she has reviewed the documents in conjunction with the examination.  A detailed history of relevant symptoms should be obtained from the Veteran.  All indicated studies should be performed.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.

The examiner should evaluate the Veteran's service-connected hidradenitis suppurative and assess the current severity of the disability.  In addition to conducting regular testing, the examiner should identify and numerate any and all scars in the groin area and opine as to whether such scars are linear, superficial, deep, painful, unstable, and/or exhibit any other disabling effects.

2.  Then, readjudicate the issue of entitlement to an initial rating in excess of 10 percent for hidradenitis suppurative.  If any benefit sought on appeal remains denied, the Veteran should be provided a SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2013).




______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


